Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 12, 2017                                                                                  Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  153039-40                                                                                              David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 153039-40
                                                                   COA: 321370; 325372
                                                                   Charlevoix CC: 13-014711-FC
  MATTHEW JOHN SCOTTON,
          Defendant-Appellant.

  _____________________________________/

         By order of October 5, 2016, the application for leave to appeal the November 24,
  2015 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Comer (Docket No. 152713). On order of the Court, the case having been
  decided on June 23, 2017, 500 Mich ___ (2017), the application is again considered, and
  it is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 12, 2017
         a0906
                                                                              Clerk